Citation Nr: 9931786	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  96-31 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969. 

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for service connected PTSD above 30 
percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected PTSD is manifested by 
irritability and anger, poor impulse control and coping 
skills under stress, and decreased social functioning. 

3.  The veteran's service connected PTSD is productive of 
occupational and social impairment with occasional decease in 
work efficiency; it is not productive of more than definite 
social or industrial impairment.  


CONCLUSION OF LAW

The criteria for an assignment of a rating higher than 30 
percent for PTSD have not been satisfied.  38 U.S.C.A. §  
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for an 
increased evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  The RO granted service 
connection for PTSD with a 10 percent rating in an August 
1993 rating decision, effective September 15, 1992, the date 
of receipt of the claim.  The service medical records do not 
show any evidence of PTSD or related symptomatology.  
Evidence from an August 1993 VA examination revealed that the 
veteran displayed anger, anxiety, poor concentration and 
intrusive thoughts following Hurricane Andrew.  The examiner 
diagnosed the veteran with PTSD.  In a July 1995 rating 
decision, the RO increased the veteran's PTSD rating to 30 
percent, effective May 11, 1995, based on evidence from a 
June 1995 VA examination that showed the veteran having 
flashbacks, nightmares and sleep disturbances, with social 
avoidance and some industrial impairment.  Subsequent rating 
decisions confirmed the 30 percent rating, although a 
September 1996 rating decision changed the effective date to 
November 23, 1994, the date the veteran was seen by VA for 
exacerbated symptoms.

As indicated above, the veteran appeals his current 30 
percent PTSD disability rating, contending that his 
symptomatology warrants a higher evaluation.  After a review 
of the record, the Board finds that the evidence supports a 
rating of 30 percent, and no more, for his service connected 
PTSD.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  The RO provided the revised criteria to the 
veteran in an August 1998 supplemental statement of the case.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.

Under the former rating criteria, a 100 percent rating is 
assigned for PTSD when, by reason of psychoneurotic symptoms, 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the affected individual is demonstrably unable to obtain or 
retain employment.  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that these criteria for a 100 percent 
rating are each an independent basis for granting a 100 
percent rating.  

A 70 percent rating under the former rating criteria is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is severely impaired, 
or the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment to obtain or 
retain employment.  

A 50 percent evaluation under the former rating criteria is 
assigned when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired or where, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  

A 30 percent rating under the former rating criteria is 
assigned in cases of definite impairment in the ability to 
establish or maintain effective an wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).  In a precedent opinion dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 993) (Nov. 9, 
1993), 57 Fed.Reg 4753 (1994). 

Under the revised rating criteria, a 100 percent rating is 
assigned for total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

In applying the rating criteria to the veteran's symptoms, 
the Board first considers whether the previous or presently 
amended rating criteria for mental disorders are more 
favorable to the veteran.  See Karnas, supra.  Since the 
veteran is presently rated as 30 percent disabling, the Board 
will first look to the previous and present criteria for the 
next higher rating, 50 percent.  Under the old regulations, 
the evidence would have to show that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; and that his 
psychoneurotic symptoms are so reduced as to result in 
considerable industrial impairment.  On the other hand, the 
new criteria for 50 percent disability detail more specific 
symptoms of occupational and social impairment with reduced 
reliability and productivity due to problems with normal 
speech, memory, judgment, comprehension of complex commands, 
abstract thinking, and mood. 

The Board finds that neither rating criteria is clearly more 
favorable to the veteran than the other criteria.  The new 
criteria for 50 percent disability contain many specific 
symptoms of mental disorder that need to be evidenced in 
order to reach this disability level.  Such evidence as 
abnormal speech patterns; impaired judgment, memory or 
thinking; frequent panic attacks; or difficulty understanding 
complex commands, are enumerated as prerequisites under the 
new 50 percent criteria.  On the other hand, the previous 
criteria for 50 percent disability provide a more qualitative 
criteria framework for the veteran to show that he is 
considerably impaired in his ability to establish and 
maintain relationships and employment.  As the Board does not 
find that either criteria is clearly more favorable, both 
criteria will be assessed to evaluate the extent of the 
veteran's disability.

The most recent VA examination report of record, from August 
1998, describes the veteran's combat history in Vietnam and 
current complaints of poor concentration, poor impulse 
control or handling of stress, anger, and feelings of 
hopelessness, helplessness and worthlessness and social 
detachment.  Upon examination, appeared alert, cooperative 
and well oriented, but was also irritable and angry.  He 
displayed survivor's guilt and, according to his wife, has 
nightmares that cause her to leave the room although he does 
not remember his dreams and stated that he sleeps well.  The 
examiner found no evidence of delusions or paranoia, and felt 
that the veteran's displayed anger was a defense mechanism 
against further psychiatric issues.  He also did not find 
symptoms indicative of depression.        

In analyzing the veteran's current level of disability using 
the old rating criteria, the Board finds that the 30 percent 
criteria most aptly describes the veteran's condition.     He 
has shown that he has definite social and occupational 
impairment due to PTSD.  As previously mentioned, VAOPGCPREC 
9-93 defines "definite" as "distinct, unambiguous, and 
moderately large in degree", with a social and industrial 
impairment that is "more than moderate but less than rather 
large".  Certainly, the veteran's PTSD has impacted his 
ability to function in a social environment, but the Board 
finds no evidence that suggests that his condition has 
adversely affected his occupational functioning.  The Board 
does not find that the veteran's condition has risen to the 
level of "considerable" impairment of social and 
occupational functioning, as is required for a 50 percent 
rating, based on the fact that he is currently employed part-
time in the computer filed while attending school in that 
subject and has been married for the past twelve years with 
no evidence of significant relationship problems.  While his 
PTSD symptomatology shows impairment in his ability to form 
and keep relationships, the Board finds that his PTSD is not 
so severe as to amount to a considerable impairment.  This 
evidence shows both negative and positive indicators 
regarding the extent of his disability.  In the Board's 
opinion, the evidence is more appropriately described as 
"definite", under the 30 percent criteria, than 
"considerable", under the 50 percent criteria.

Under the new rating criteria, the Board looks for evidence 
of specific symptoms to determine the level of disability for 
PTSD.  The Board does not find that the 50 percent criteria 
have been satisfied.  The evidence does not show that the 
veteran has a flattened affect, abnormal speech, panic 
attacks more than once a week, difficulty in understanding 
commands, or impaired memory, judgment or abstract thinking.  
Although he does show signs of mood disturbances and 
difficulty establishing and maintaining effective work and 
social relationships, the majority of the criteria for a 50 
percent evaluation have not been satisfied.  The 30 percent 
criteria includes an ability to work, with a decrease in 
efficiency and problems with some specific tasks, such as 
interpersonal skills, which appears to describe the veteran's 
condition.  He shows satisfactory general functioning of 
behavior, self-care, and speech, as indicated in the 30 
percent criteria.  However, he also displays a depressed 
mood, anxiety, suspiciousness, and some degree of sleep 
impairment.  Overall, this 30 percent rating under the new 
criteria is also the most appropriate description of the 
extent of the veteran's disability.

The veteran also does not meet the criteria for the 70 
percent rating under the old or new criteria.  The old rating 
requires severe impairment of social and occupational 
functioning.  The record does not show that the medical 
description of the veteran's PTSD has been considered as 
being severe.  Under the new 70 percent criteria for mental 
disorders, the veteran would have to show such symptoms as 
suicidal ideations, obsessional rituals, illogical or obscure 
speech, near continuous panic depression, spatial 
disorientation, and neglect of personal hygiene and 
appearance.   The evidence shows that the veteran has not 
displayed these symptoms.  Likewise, the 100 percent criteria 
under either new or old criteria are not evidenced.  There 
are no signs of totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, nor 
evidence of virtual isolation in the community, as under the 
old criteria.  The veteran is employed; thus, his PTSD is not 
shown to result in demonstrable inability to obtain or retain 
employment.  Similarly, the record does not show evidence of 
gross impairment of thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, inability to maintain minimum hygiene, or 
disorientation or memory loss.  After thorough review of the 
record, the Board finds that the 30 percent disability rating 
most nearly fits the veteran's symptomatology for PTSD.

This 30 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent -
- are assignable pursuant to the former and current 
regulations when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required inpatient hospitalization for his PTSD, and his PTSD 
has not had such an unusual impact on his employment as to 
render impractical the application of regular schedular 
standards.  There is no evidence that the impairment 
resulting from PTSD warrants extraschedular consideration.  
Rather, for the reasons noted above, the Board concludes that 
the impairment resulting from PTSD is adequately compensated 
by the 30 percent schedular evaluation.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


ORDER

Entitlement to an increased rating for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

